ON MOTION FOR REHEARING
Appellant contends that we did not pass on the first four points of error. We believe that we did in affirming the judgment of the trial court.
In the opinion of March 24, 1965 the first four points are not set out in full as in appellant’s brief.
The appeal was founded on 17 points and the points were not copied in full in the opinion, but were mentioned, and a reading of the opinion will show that the first four points were stated in substance.
We remain convinced that we made a correct disposal of the appeal in the original opinion and did overrule all of appellant’s points.
The motion for rehearing is overruled.
Motion overruled.